Citation Nr: 1632900	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post left medial meniscectomy/lateral reconstruction with degenerative joint disease, currently evaluated as 30 percent disabling prior to April 12, 2012 and since August 1, 2012 (a 100 percent rating is assigned from April 12, 2012 to July 31, 2012).    

2.  Entitlement to rating in excess of 10 percent for left knee instability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1974 to March 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

In July 2013, a hearing was held before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file. 

In September 2015, the Board recharacterized the issues on appeal as whether reduction of the left knee rating was proper and entitlement to an increased rating for the left knee because the RO's reduction of the left knee rating stemmed from a VA examination conducted in connection with a claim for increase.  The Board then restored a 30 percent rating for the left knee effective August 1, 2009, and remanded the issue of entitlement to increased rating for the left knee based on range of motion, as well as a separate rating for instability.  

The September 2015 Board decision also referred to the Agency of Original Jurisdiction (AOJ) the service connection claims for bilateral bunions and hallux valgus.  See November 18, 2011 VA examination report.  A rating decision as to these service connection claims has not yet been issued.  As such, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The increased rating claims for left knee limitation of motion and left knee instability were remanded in September 2015.  A VA examination was conducted in November 2015.  During the examination, the Veteran reported decreased weight-bearing tolerance and the examiner stated that there is evidence of pain with weight-bearing.  However, it does not appear that the Veteran's joint has been tested for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59.  Accordingly, this appeal must be remanded in order to obtain an adequate VA examination that contains information regarding testing in both active and passive motion, and in weight-bearing and non weight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since November 2015. 

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment of his left knee disability, to include records from Carolina Orthopedics and Sports Medicine dated since January 2014.  

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The left knee should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail.

4.  Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

